                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Chenglong Tong,                              )              C/A No. 0:18-2395-CMC-PJG
                                             )
                             Petitioner,     )
                                             )
v.                                           )                         ORDER
                                             )
Jeh Johnson, Secretary, Department of        )
Homeland Security, Denise Frazier, Director, )
SC-Greer Field office, US Citizenship and    )
Immigration Services, Jaclyn Williams,       )
Deputy Director, Greer Field Office, US      )
Citizenship and Immigration Services,        )
                                             )
                             Respondents.    )
_____________________________________ )

       This is a civil action filed by Petitioner Chenglong Tong. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge.

        By order dated September 12, 2018, the court authorized service of process against the
respondents, (ECF No. 6), and issued the summons (ECF No. 7). Petitioner returned a summons that
has purportedly been executed, but the returned summons does not appear to be the summons
issued by the court as the summons form was not signed by the Clerk of Court. (ECF No. 9.)
The deadline for service under Federal Rule of Civil Procedure 4(m) has since passed. See Mendez
v. Elliot, 45 F.3d 75, 78S80 (4th Cir. 1995) (collecting cases).

        Petitioner is granted an extension of thirty (30) days from the date this order is entered
(plus three days for mail time) to serve the respondents with the proper summons form signed by
the Clerk of Court (ECF No. 7) along with the Petition. Failure to perfect service may result in
dismissal of this matter pursuant to Rule 4(m).1




       1
        Petitioner may find helpful information about filing a lawsuit without counsel on the court’s
website www.scd.uscourts.gov under the “Pro Se” section.

                                            Page 1 of 3
TO THE CLERK OF COURT:

        The Office of the Clerk of Court is directed to mail a copy of this order and the summons to
Petitioner. The Petitioner will have thirty (30) days from the date this order is entered (plus three
days for mail time) to perfect service on the respondents.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                      Paige J. Gossett
                                                      UNITED STATES MAGISTRATE JUDGE
January 9, 2019
Columbia, South Carolina

           Petitioner’s attention is directed to the important warning on the next page.




                                            Page 2 of 3
      IMPORTANT INFORMATION ....PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 3 of 3
